MEMORANDUM**
This consolidated appeal challenges judgments against both defendants after *335trial in the bankruptcy court for the Eastern District of California, which were affirmed by the Bankruptcy Appellate Panel. We affirm the judgments for substantially the reasons stated in the unpublished memorandum decision of the B.A.P.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *335courts of this circuit except as provided by Ninth Circuit Rule 36-3.